DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/228,093 filed on 12/20/2018 has been entered and fully considered.
Claims 1-20 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/12/2020 and 12/20/2018 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-10 are directed to a method. Therefore, claims 1-10 are within at least one of the four statutory categories.
Claims 11-15 are directed to an apparatus. Therefore, claims 11-15 are within at least one of the four statutory categories.

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A computer-implemented method for resolving an inconsistency in road closure data stored in a mapping platform comprising: 
processing map data to generate a roadway graph representing a spatial 				relationship between a first road segment and a second road segment, 				wherein the spatial relationship indicates that a first closure state of the first 			road segment 	cannot differ from a second closure state of the second road 			segment; 
determining that the inconsistency in the road closure data for the first road 				segment and the second road segment indicates that first closures state and 			the second closure state do not match; and 
in response to the inconsistency, changing the road closure data stored in the 				mapping platform either to match the first road closure state with the second 			road closure state, or to match the second road closure state with the first 			road closure state.

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
A computer-implemented method for resolving an inconsistency in road closure data stored in a mapping platform comprising: 
processing map data to generate a roadway graph representing a spatial 				relationship between a first road segment and a second road segment, 				wherein the spatial relationship indicates that a first closure state of the first 			road segment 	cannot differ from a second closure state of the second road 			segment; 
determining that the inconsistency in the road closure data for the first road 				segment and the second road segment indicates that first closures state and 			the second closure state do not match; and 
in response to the inconsistency, changing the road closure data stored in the 				mapping platform either to match the first road closure state with the second 			road closure state, or to match the second road closure state with the first 			road closure state.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a mapping platform, the examiner submits that these limitations apply the above-noted abstracted idea be merely using a computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, a mapping platform in the vehicle is recited a high-level of generality (i.e., a mapping platform  monitors the feeds of the road closures reports, extracts the affected roadways and provides traffic data and/or other functions based on the road closure reports to apply the exception using generic components.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a mapping platform amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 2-10 recite the limitations that further elaborates on the abstract idea present in claim 1 and claims 2-10 are rejected for reason(s) stated above.
Claim 11 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 11 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 16 is similar to claim 1, the claims are rejected for reason(s) stated above.  Therefore claim 16 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Dependent claims 17-20 recite the limitations that further elaborates on the abstract idea present in claim 2-5 and claims 17-20 are rejected for reason(s) stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesting et al. (US-2018/0209797) in view of Clarysse (WO-2010/105712).
	Regarding Claim 1, Kesting discloses a computer-implemented method for resolving an inconsistency in road closure data (Para. [0028], lines 1-4, Methods, apparatus and computer program products are provided in accordance with an example embodiment in order to automatically identify lane closures and/or road closures in real time or near real time; and Para. [0058], lines 8-14, the apparatus 10 may provide information/data related to the impact of lane closures to a computing entity 35 corresponding to a traffic management agency. Such information/data may be used to plan future lane closures for construction and/or other plannable lane closures to mitigate the impact on traffic in the vicinity of the lane closure) stored in a mapping platform (Para. [0070], lines 12-17, the probe apparatus 20, computing entity 35, and/or apparatus 10 may be embodied in other types of computing devices, such as a server, a personal computer, a computer workstation, a laptop computer, a plurality of networked computing devices) comprising: 
	processing map data to generate a roadway graph (Para. [0025], 4-6, The network is represented electronically by electronic map data. The electronic map data may be stored by or otherwise accessible by the server) representing a spatial relationship (Para. [0024], lines 1-3, FIG. 5 is a flowchart illustrating operations performed, such as by the apparatus of FIG. 2A to identify spatial clusters within the probe information/data) between a first road segment and a second road segment (Para. [0028], lines 13-17, Spatial clusters within the probe information/data may be identified based on analyzing the probe information/data. The number of spatial clusters identified may be compared to the number of spatial clusters that have historically been identified for the road segment), wherein the spatial relationship indicates that a first closure state of the first road segment cannot differ from a second closure state of the second road segment (Para. [0056], lines 4-10, where first and second disconnected
segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed, e.g. due to an absence of closure reports and/or inadequacy in probe data coverage).
	Kesting does not explicitly teach:
	determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not match; and 
	in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state.  
	However, in the same field of endeavor, Clarysse teaches:
	determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not a user of the digital map traveling along the real-life road segments recognizes a discrepancy between the associated feature of one of the digital road segments and the real-life road segment, before the map provider is aware of the discrepancy); and 	
	in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state (Para. [0025], lines 1-5, The user typically informs the provider by submitting a map update report describing the reported discrepancy. The map update report may be created on the user's navigation device itself, and then sent to the map provider using a sync application. Map update report forms are also accessible to the public on a website maintained by the map provider and may be submitted by any member of the public).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting and combine determining that the inconsistency in the road closure data for the first road segment and the second road segment indicates that first closures state and the second closure state do not match; and in response to the inconsistency, changing the road closure data stored in the mapping platform either to match the first road closure state with the second road closure state, or to match the second road closure state with the first road closure state as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (Clarysse: Para. [0003], lines 7-9).
Claim 2, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein the first road closure state, the second road closure state, or a combination thereof (Para. [0056], lines 1-5, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed) is determined based on a journalistic report, an automatic road closure verification using probe data (Para. [0048], lines 8-18, The method may comprise modifying the value of the passability parameter when each one of a plurality of reports are received indicative of the  element being closed, the reports being obtained from different external sources. Reports may be obtained from any one of a number of external sources. As the report is only used to modify the value of the passability parameter to indicate an increased likelihood of closure, it is not necessary to verify the reliability of the source, as the information must typically be corroborated by at least probe data before a possible closure is identified) collected from one or more vehicles, or a combination thereof (Para. [0058], lines 13-16, The method may comprise using the determined data indicative of a closure in calculating a route and/or in providing traffic information, e.g. to devices associated with vehicles).  
	Regarding Claim 3, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches the method comprising: 
	selecting between matching the first road closure state with the second road closure state (Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) and matching the second road closure state with the first road closure state based on closure score data calculated for the first road segment, the second road segment (Para. [0014], lines 30-35, It is therefore desirable to take into account multiple sources of closure information in order to reach a determination that a navigable element is potentially closed, so that a closure determination is based upon corroboration between at least an external closure report and probe data; and Para. [0113], lines 1-9, closed segments identified are subjected to a validation process. This involves using external closure reports once more. Where it is found that an closure report has been received in relation to a navigable stretch comprising at least a portion of one or more navigable segments of the network, (if appropriate after map matching), and which stretch overlaps the closure candidate segment, then the segment may be verified as closed, as there is a high degree of confidence that it is indeed closed), or a combination thereof.  
	Regarding Claim 4, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein the inconsistency is based on determining that: 54Attorney Docket No.: P9054US00Patent
	the roadway graph (Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is an incoming road segment that ...the first road segment (Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed *Examiner interprets the first segment is identified as closed, and the intermediate segment (reading on the claimed second segment) not determined as closed); 
	the first road closure state is closed (Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed).
	Kesting does not explicitly teach:
	… flows into…; and 
	the second road closure state is open.  
	However, in the same field of endeavor, Clarysse teaches:
	…flows into (Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction. *Examiner interprets that the segments have traffic going in both directions which is an indication of the second segment flows into the first segment)…; and
	the second road closure state is open (Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting in view of Clarysse and combine …flows into…; and the second road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (Clarysse: Para. [0003], lines 7-9).
	Regarding Claim 5, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein the inconsistency is based on determining that:
	 the roadway graph (Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is an incoming road segment…first road segment (Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed);	
In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed); and 	
	all other incoming road segments flowing into the first road segment are closed (Para. [0075], lines 3-11, an element or segment can be deemed to be open once again following a determination that the element or segment is potentially closed, whether or not the determination of potential closure was accurate. Thus, this may include cases in which the element was, in reality closed, and reopens, e.g. following a validated closure, or where the element is deemed to be open once again following an incorrect determination that it was potentially closed).  
	Kesting does not explicitly teach:
	…that flows into…; 
	the first road closure state is open.	
	However, in the same field of endeavor, Clarysse teaches:
	… that flows into (Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction)…; and
	the first road closure state is open (Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting in view of Clarysse and combine …that flows into; and the first road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (Clarysse: Para. [0003], lines 7-9).	
	Regarding Claim 6, Kesting in view of Clarysse teach the method of claim 5. Kesting 
further teaches the method comprising: 
	selecting between matching the first road closure state with the second road closure state (Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) and 
	matching the second road closure state with the first road closure state based calculating a sum of respective closure scores for the second road segment and said all other incoming road segments (Para. [0014], lines 30-35, It is therefore desirable to take into account multiple sources of closure information in order to reach a determination that a navigable element is potentially closed, so that a closure determination is based upon corroboration between at least an external closure report and probe data; and Para. [0113], lines 1-9, closed segments identified are subjected to a validation process. This involves using external closure reports once more. Where it is found that an closure report has been received in relation to a navigable stretch comprising at least a portion of one or more navigable segments of the network, (if appropriate after map matching), and which stretch overlaps the closure candidate segment, then the segment may be verified as closed, as there is a high degree of confidence that it is indeed closed).  
	Regarding Claim 7, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein the inconsistency is based on determining that: 
	the roadway graph (Para. [0108], lines 2-7, The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is an outgoing road segment that … the first road segment (Para. [0056], lines 1-9, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed); and  
	the first road closure state is closed (Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed);
	Kesting does not explicitly teach:

	the second road closure state is open.  
	However, in the same field of endeavor, Clarysse teaches:
	…that flows from… (Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction); and  
	the second road closure state is open (Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting in view of Clarysse and combine …that flows from…; and the second road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (Clarysse: Para. [0003], lines 7-9). 
	Regarding Claim 8, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein the inconsistency is based on determining that: 
The electronic map (or mathematical graph, as it is sometimes known), in its simplest form, is effectively a database containing data representative of nodes, most commonly representative of road intersections, and lines between those nodes representing the roads between those intersections) indicates that the second road segment is an outgoing road segment…the first road segment
	the second road closure state is closed (Para. [0111], lines 1-3, In accordance with step 3 of the method, whenever a report is received indicating that a road element represented by a segment of the electronic map is closed); and  55Attorney Docket No.: P9054US00Patent 
	all other outgoing road segments flowing from the first road segment are closed (Para. [0075], lines 3-11, an element or segment can be deemed to be open once again following a determination that the element or segment is potentially closed, whether or not the determination of potential closure was accurate. Thus, this may include cases in which the element was, in reality closed, and reopens, e.g. following a validated closure, or where the element is deemed to be open once again following an incorrect determination that it was potentially closed).
	Kesting does not explicitly teach:
	…that flows from…and
	the first road closure state is open.
	However, in the same field of endeavor, Clarysse teaches:
	… that flows from (Para. [0029], lines 1-7, the steps vary depending on whether the associated feature is traffic direction, road geometry, or another associated feature. When the associated feature is traffic direction, the steps also vary depending on the type of reported discrepancy. In a first example, as shown in Figure 3, the unverified reporter reports the traffic direction (associated feature) of a real-life road segment is open only in a forward direction (reported discrepancy), but the digital map indicates the traffic direction of the road segment is open in both the forward direction and a reverse direction)… and
	the first road closure state is open (Para. [0029], lines 7-10, To determine the validity of the reported discrepancy of the first example, which is open only in a forward direction, the probe data collected includes a count for each probe traveling in the forward direction on the real-life road segment).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the computer-implemented method for resolving an inconsistency in road closure as data as taught by Kesting in view of Clarysse and combine …that flows from…; and the first road closure state is open as taught by Clarysse. One of ordinary skill in the art would have been motivated to make this modification in order to convey the effectiveness of such navigation systems is inherently dependent upon the accuracy and completeness of its digital map data (Clarysse: Para. [0003], lines 7-9). 
	Regarding Claim 9, Kesting in view of Clarysse teaches the method of claim 8. Kesting further teaches the method comprising: 
	selecting between matching the first road closure state with the second road closure state (Para. [0056], lines 1-7, The validation step may alternatively or additionally involve aggregating segments to identify a navigable stretch including a plurality of navigable elements as being closed. For example, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed) or matching the second 
	Regarding Claim 10, Kesting in view of Clarysse teaches the method of claim 1. Kesting further teaches wherein first road segment includes a first plurality of road segments exhibiting the first closure state, or wherein the second road segment includes a second plurality of road segments exhibiting the second closure state (Para. [0056], lines 6-7, identifying one or more additional segments connecting the first and second segments).
Regarding Claim 11, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise. Kesting discloses an apparatus for resolving an inconsistency in road closure data (Para. [0028], lines 1-4, Methods, apparatus and computer program products are provided in accordance with an example embodiment in order to automatically identify lane closures and/or road closures in real time or near real time; and Para. [0058], lines 8-14, the apparatus 10 may provide information/data related to the impact of lane closures to a computing entity 35 corresponding to a traffic management agency. Such information/data may be used to plan future lane closures for construction and/or other plannable lane closures to mitigate the impact on traffic in the vicinity of the lane closure) stored in a mapping platform comprising: (Para. [0070], lines 12-17, the probe apparatus 20, computing entity 35, and/or apparatus 10 may be embodied in other types of computing devices, such as a server, a personal computer, a computer workstation, a laptop computer, a plurality of networked computing devices) 
	at least one processor (Para. [0072], lines 2-3, a set of one or more processors configured, e.g. programmed, for doing); and 
a computer program product comprising computer readable instructions adapted to carry out any or all of the method described herein when executed on suitable data
processing means), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Para. [0072], lines 1-7, The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. The system may further comprise data storage means, such as computer memory), process map data to generate a roadway graph (Para. [0025], 4-6, The network is represented electronically by electronic map data. The electronic map data may be stored by or otherwise accessible by the server) representing a spatial relationship (Para. [0024], lines 1-3, FIG. 5 is a flowchart illustrating operations performed, such as by the apparatus of FIG. 2A to identify spatial clusters within the probe information/data) between a first road segment and a second road segment (Para. [0028], lines 13-17, Spatial clusters within the probe information/data may be identified based on analyzing the probe information/data. The number of spatial clusters identified may be compared to the number of spatial clusters that have historically been identified for the road segment), wherein the spatial relationship indicates that a first closure state of the first road segment cannot differ from a second closure state of the second road segment (Para. [0056], lines 4-10, where first and second disconnected segments have been identified as closed, the method may comprise identifying one or more additional segments connecting the first and second segments as being closed, since sometimes an intermediate segment may not have been determined as being closed, e.g. due to an absence of closure reports and/or inadequacy in probe data coverage)…
	Regarding Claim 12, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding Claim 13, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding Claim 15, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
	Regarding Claim 16, the claim(s) recites analogous limitations to claim(s) 1 and 11 above, and is/are therefore rejected on the same premise.
	Regarding Claim 17, the claim(s) recites analogous limitations to claim(s) 2 above, and is/are therefore rejected on the same premise.
	Regarding Claim 18, the claim(s) recites analogous limitations to claim(s) 3 above, and is/are therefore rejected on the same premise.
	Regarding Claim 19, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
	Regarding Claim 20, the claim(s) recites analogous limitations to claim(s) 5 above, and is/are therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on  (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663